DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/13/2022 is acknowledged. The previous rejection is maintained in this office action. Claims 1-4 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2012139848 A cited in IDS). It is noted that the disclosures of Matsumoto et al. are based on a machine translation of the reference which was included in the action mailed 02/07/2022.

Regarding claims 1-4, Matsumoto et al. disclose a packaging material (laminate) comprising a base layer, an intermediate layer and a sealant layer (Abstract). The sealant layer comprises an ethylene--olefin copolymer having a density of 0.860 to 0.945 g/cm3 (i.e. 860 to 945 kg/m3) and melt flow rate (190 C, 21.18 N load, i.e. 2.16 kg load) of 0.1 to 100 g/10 minutes (see page 11, paragraphs 3 and 5). The -olefin used as a comonomer of the ethylene-a-olefin copolymer can be -olefin having 3 to 20 carbons (see page 11, paragraph 6). Matsumoto et al. do not disclose the ethylene--olefin copolymer satisfies X3 as presently claimed. However, given that the ethylene--olefin copolymer of Matsumoto et al. is identical to that presently claimed, it is inherent or obvious that the ethylene--olefin copolymer of Matsumoto et al. satisfies X3 as presently claimed.   
The intermediate layer comprises ethylene--olefin copolymer having a density of 0.860 to 0.970 g/cm3 (i.e. 860 to 970 kg/m3) and a melt flow rate (190 C, 21.18 N load, i.e. 2.16 kg load) of 0.5 to 100 g/10 minutes (see Abstract and pages 4-5, bridging paragraph). The -olefin used as a comonomer of the ethylene--olefin copolymer can be a-olefin having 3 to 20 carbons (see page 5, paragraph 7). 
The base layer (substrate layer) is laminated to the intermediate layer opposite to the sealant layer (see Abstract and page 13, paragraph 4). The base layer can comprise polyamide resin, polyester resin, polyvinylidene chloride resin, etc. (see pages 3-4, bridging paragraph). Further, an anchor coating treatment can be done on a surface of the base layer before laminating intermediate layer to the base layer from an adhesive point (see page 13, paragraph 3). That is, adhesive is interposed between the intermediate layer and the base layer. The anchor coating treatment includes anchor treating agents (adhesives) such as polyurethane, isocyanate compounds or mixtures and reaction products of polyols and isocyanate compounds (see page 13, paragraph 3).
In light of the overlap between the claimed laminate and that disclosed by Matsumoto et al., it would have been obvious to one of ordinary skill in the art to use a laminate that is both disclosed by Matsumoto et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that applicant respectfully submits that satisfying limitation (x3) as claimed would not be “inherent or obvious.” The object of the present invention is to provide a packaging bag with a wider range of packaging feasible temperatures and to provide a laminate capable of forming such packaging bags. Matsumoto does not teach how to achieve such a packaging bag. On the other hand, Matsumoto relates to a packaging material comprising an intermediate layer satisfying requirements (a) to (c). These requirements specify the density, melt flow rate and viscosity ratio (n60/n1200) of the intermediate layer.
Matsumoto disclose the sealant layer comprises an ethylene--olefin copolymer having a density of 0.860 to 0.945 g/cm3 (i.e. 860 to 945 kg/m3) and melt flow rate (190 C, 21.18 N load, i.e. 2.16 kg load) of 0.1 to 100 g/10 minutes (see page 11, paragraphs 3 and 5). The -olefin used as a comonomer of the ethylene-a-olefin copolymer can be -olefin having 3 to 20 carbons (see page 11, paragraph 6). That is Matsumoto et al. discloses ethylene a-olefin copolymer (X) satisfying (xo), (x1) and (x2). Matsumoto et al. do not disclose the ethylene--olefin copolymer satisfies X3 as presently claimed. However, given that the ethylene--olefin copolymer of Matsumoto et al. is identical to that presently claimed, it is inherent or obvious that the ethylene--olefin copolymer of Matsumoto et al. satisfies X3 as presently claimed, absent evidence to the contrary. In response to applicant’s argument that Matsumoto does not disclose laminate capable of forming a packaging bag with a wide range of feasible temperatures, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
  
Applicants argue that as shown in Tables 1 and 2 below (which are actually Tables 2 and 3 of Matsumoto that have been reproduced for convenience), it is suggested that the width of the horizontal sealing temperature range is dependent on the properties of the intermediate layer. In this regard, Matsumoto suggests that, in order for the packaging material to demonstrate a wide horizontal sealing temperature range, the intermediate layer must satisfy requirements (a) to (c). It is also important to note that all of the Examples in Matsumoto have the same sealant layer. All of the Examples in Matsumoto only differ with respect to the intermediate layer. Matsumoto only teaches that the width of the horizontal sealing temperature range is entirely dependent on the intermediate layer. Because the entire focus of Matsumoto is on varying the intermediate layer, there is no motivation, teaching or suggestion to the “person of ordinary skill” to consider the effect of the sealant layer to carry out high-speed filling within a wide range of temperatures. The sealant layer is not identified as a result-oriented variable in Matsumoto, neither in the Examples or in the specification of Matsumoto. The recited limitations in the pending claims could not therefore be derived using Matsumoto as a starting point.
While Matsumoto disclose the width of the horizontal sealing temperature range is dependent on the properties of the intermediate layer, the present claims are silent regarding wide horizontal sealing temperature. Further, regardless of the focus of Matsumoto, the fact remains that Matsumoto disclose the laminate comprising the sealant layer (satisfying xo, x1, x2 and x3) and the intermediate layer as presently claimed. Therefore, Matsumoto et al. meet present claims. Given that the laminate including the sealant layer and the intermediate layer of Matsumoto et al. is identical to that presently claimed, it is inherent or obvious that the laminate of Matsumoto et al. will possess same properties as the present invention, absent evidence to the contrary.

Applicants argue that further, even though the Examples in Matsumoto have the same sealant layer, not all of the Examples of Matsumoto result in a wide horizontal sealing temperature range. Applicants respectfully submit that it is therefore clear that the sealant layer used in Matsumoto does not satisfy requirement (x3) from the present claims. There is no disclosure in Matsumoto of a laminate with a sealant layer that inherently or obviously satisfies requirement (x3).
Matsumoto disclose the sealant layer comprises an ethylene--olefin copolymer having a density of 0.860 to 0.945 g/cm3 (i.e. 860 to 945 kg/m3) and melt flow rate (190 C, 21.18 N load, i.e. 2.16 kg load) of 0.1 to 100 g/10 minutes (see page 11, paragraphs 3 and 5). The -olefin used as a comonomer of the ethylene-a-olefin copolymer can be -olefin having 3 to 20 carbons (see page 11, paragraph 6). That is, Matsumoto et al. discloses ethylene a-olefin copolymer (X) satisfying (xo), (x1) and (x2). Matsumoto et al. do not disclose the ethylene--olefin copolymer satisfies X3 as presently claimed. However, given that the ethylene--olefin copolymer of Matsumoto et al. is identical to that presently claimed, it is inherent or obvious that the ethylene--olefin copolymer of Matsumoto et al. satisfies X3 as presently claimed, absent evidence to the contrary.

Applicants argue that additionally, in relation to the present invention, it can be seen from the results presented in Table 2 of the originally-filed Specification that fulfilling the requirement (x3) of claim 1 achieves some “unexpected results”. Specifically, meeting the requirement (x3) results in an increase in the range of packaging feasible temperatures of the packaging film. In Examples 1 and 2, the sealant layer of the packaging film satisfies the requirement (x3). As shown in Table 3 below (which is a reproduction of Table 2 of the Specification), these Examples in the Specification demonstrate a significantly increased range of packaging feasible temperatures compared to Comparative Examples 1 and 2 in Table 2, in which the sealant layer does not satisfy the requirement (x3). Thus, packaging bags that satisfy the requirements of the present claims, wherein the sealant layer fulfills requirement (x3), have an increased range of packaging feasible temperatures.
As noted above, Matsumoto et al. already disclose sealant layer satisfying requirement (x3). Further, given that the laminate including the sealant layer and the intermediate layer of Matsumoto et al. is identical to that presently claimed, it is inherent or obvious that the laminate of Matsumoto et al. will have an increased range of packaging feasible temperatures, absent evidence to the contrary. Additionally, it is noted that the data is not commensurate in scope with the scope of the present claims given that the data uses specific copolymer of ethylene and α-olefin, specific melt flow rate, specific density, and specific ΔH ratios while the present claims broadly disclose any specific copolymer of ethylene and C3-C20 α-olefin, broad range of melt flow rate, broad range of density, and broad ranges of ΔH ratios (requirement (x3)). There is no data at the upper and lower limits of the claimed melt flow rate, density or ΔH ratios as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787